Name: Commission Implementing Regulation (EU) NoÃ 342/2012 of 19Ã April 2012 fixing the export refunds on pigmeat
 Type: Implementing Regulation
 Subject Matter: trade;  animal product;  trade policy;  agricultural policy
 Date Published: nan

 20.4.2012 EN Official Journal of the European Union L 108/24 COMMISSION IMPLEMENTING REGULATION (EU) No 342/2012 of 19 April 2012 fixing the export refunds on pigmeat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 164(2), and Article 170, in conjunction with Article 4 thereof, Whereas: (1) Article 162(1) of Regulation (EC) No 1234/2007 provides that the difference between prices on the world market for the products listed in Part XVII of Annex I to that Regulation and prices for those products on the Union market may be covered by an export refund. (2) Given the present situation on the market in pigmeat, export refunds should therefore be fixed in accordance with the rules and criteria provided for in Articles 162, 163, 164, 167 and 169 of Regulation (EC) No 1234/2007. (3) Article 164(1) of Regulation (EC) No 1234/2007 provides that the refund may vary according to destination, especially where the world market situation, the specific requirements of certain markets, or obligations resulting from agreements concluded in accordance with Article 300 of the Treaty make this necessary. (4) Refunds should be granted only on products that are allowed to move freely in the Union and that bear the health mark as provided for in Article 5(1)(a) of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2). Those products must also satisfy the requirements laid down in Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (3) and Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (4). (5) The currently applicable refunds have been fixed by Commission Implementing Regulation (EU) No 49/2012 (5). Since new refunds should be fixed, that Regulation should therefore be repealed. (6) In order to prevent divergence with the current market situation, to prevent market speculation and to ensure efficient management this Regulation should enter into force on the day of its publication in the Official Journal of the European Union. (7) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 1. Export refunds as provided for in Article 164 of Regulation (EC) No 1234/2007 shall be granted on the products and for the amounts set out in the Annex to this Regulation subject to the condition provided for in paragraph 2 of this Article. 2. The products eligible for a refund under paragraph 1 shall meet the relevant requirements of Regulations (EC) No 852/2004 and (EC) No 853/2004 and, in particular, shall be prepared in an approved establishment and comply with the health marking requirements laid down in Annex I, Section I, Chapter III to Regulation (EC) No 854/2004. Article 2 Implementing Regulation (EU) No 49/2012 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 2012. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 139, 30.4.2004, p. 55. (3) OJ L 139, 30.4.2004, p. 1. (4) OJ L 139, 30.4.2004, p. 206. (5) OJ L 17, 20.1.2012, p. 11. ANNEX Export refunds on pigmeat applicable from 20 April 2012 Product code Destination Unit of measurement Amount of refund 0210 11 31 9110 A00 EUR/100 kg 0,00 0210 11 31 9910 A00 EUR/100 kg 0,00 0210 19 81 9100 A00 EUR/100 kg 0,00 0210 19 81 9300 A00 EUR/100 kg 0,00 1601 00 91 9120 A00 EUR/100 kg 0,00 1601 00 99 9110 A00 EUR/100 kg 0,00 1602 41 10 9110 A00 EUR/100 kg 0,00 1602 41 10 9130 A00 EUR/100 kg 0,00 1602 42 10 9110 A00 EUR/100 kg 0,00 1602 42 10 9130 A00 EUR/100 kg 0,00 1602 49 19 9130 A00 EUR/100 kg 0,00 NB: The product codes and the A series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1).